1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 17, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Krosky (Reg. No. 58564) on December 1, 2021.

3.	Claims 1, 3-7, 9-10, 12-13, 21-24, and 26-29 (Renumbered 1-18) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bellissimo et al is cited for teaching Secure Software Updates: Disappointments and New Challenges. Lovitt is cited for teaching Downloading and Distribution of Applications and Updates to Multiple Devices.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended)	A processor that is communicatively coupled to a non-transitory computer-readable medium and that is configured to execute a command set stored by the non-transitory computer-readable medium to effectuate operation of a component set, the component set comprising:
	a decision component configured to decide if a download should occur for an update set to a software set on a device;
;
an assessment component configured to make a first assessment of a quality of a network connection of the device at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the decision component is configured to decide if a download should occur for a metadata set that instructs how to employ the update set upon the software set,
where the download component is configured to cause the download to occur for the metadata set in response to the decision component deciding that the download of the metadata set should occur,
where the first time is before the second time,
where the first time and the second time do not overlap,
where the first network connection quality threshold is greater than the second network connection quality threshold,
where if the first determination is that the network connection is of the first sufficient quality at the first time, then the decision component decides that the download of the update set should occur,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the decision component decides that the download of the update set should not occur, 
where if the second determination is that the network connection is of the second sufficient quality at the second time, then the decision component decides that the download of the metadata set should occur,
where if the second determination is that the network connection is not of the sufficient quality at the second time, then the decision component decides that the download of the metadata set should not occur, and


2.	(Cancelled)

3.	(Currently Amended)	The processor of claim 1, 
	where the [[an ]]assessment component is configured to make an assessment of a task schedule of the device[[,]] and
	where the decision component decides if the download should occur based, at least in part, on a result of the assessment.


4.	(Currently Amended)	The processor of claim 1, the component set comprising:
	an interface component configured to receive a user update request; and
	an authentication component configured to authenticate the user update request to produce an authentication result,
	where the decision component decides that the download should occur in response to the authentication result indicating that the user update request is properly authenticated.


5.	(Currently Amended)	The processor of claim 1, the component set comprising:
	an installation component configured to cause an .[[,]]
	
	
9.	(Currently Amended)	A system, comprising:
	a non-transitory computer-readable medium that stores a patch database that comprises a first patch for a first software module and a second patch for a second software module;

an access component configured to allow access to the first patch for the first software module to the device in response to the request[[,]];
an assessment component configured to make a first assessment of a quality of a network connection of the device with the non-transitory computer-readable medium at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the first time is before the second time,
where the first time and the second time do not overlap,
where the first network connection quality threshold is greater than the second network connection quality threshold,
where if the first determination is that the network connection is of the first sufficient quality at the first time, then the access component allows access to the device,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the access component does not allow access to the device, 
where if the second determination is that the network connection is of the second sufficient quality at the second time, then the access component allows access to the device,
where if the second determination is that the network connection is not of the sufficient quality at the second time, then the access component does not allow access to the device,
where in having access to the first patch the device downloads the first patch to itself,
	where the device runs the first software module, and
	where the device does not run the second software module.		

10.	(Currently Amended)	A system, comprising:
that stores a patch database that comprises a first patch for a first software module and a second patch for a second software module;
a reception component configured to receive a request for the first patch for the first software module from a device;
an access component configured to allow access to the first patch for the first software module to the device in response to the request[[,]];
an assessment component configured to make a first assessment of a quality of a network connection of the device with the non-transitory computer-readable medium at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the first time is before the second time,
where the first time and the second time do not overlap,
where the first network connection quality threshold is greater than the second network connection quality threshold,
where if the first determination is that the network connection is of the first sufficient quality at the first time, then the access component allows access to the device,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the access component does not allow access to the device, 
where if the second determination is that the network connection is of the second sufficient quality at the second time, then the access component allows access to the device,
where if the second determination is that the network connection is not of the sufficient quality at the second time, then the access component does not allow access to the device,
where in having access to the first patch the device downloads the first patch to itself,
	where the device runs the first software module,
	where the device runs the second software module, and


21.	(Currently Amended)	The processor of claim 4, the component set comprising:
	an installation component configured to cause an installation of the update set
	where the instillation component is resident upon the device.

24.	(Currently Amended)	The processor of claim 23, the component set comprising: 
	a schedule assessment component configured to make an assessment of a task schedule of the device;
	a schedule determination component configured to make a first determination if the task schedule of the device allows for the download;	
a network assessment component configured to make an assessment of a quality of a network connection of the device; and
	a network determination component configured to make a second determination if the network connection is of a sufficient quality in relation to a network connection quality threshold based, at least in part, on the assessment of the quality of the network connection of the device,
	where if the first determination is that the task schedule of the device allows for the download and if the second determination is that the network connection is of the sufficient quality 
	where if the first determination is that the task schedule of the device does not allow for the download or if the second determination is that the network connection is not of the sufficient quality, then the decision component decides that download should not occur, and
where the schedule assessment component, the schedule determination component, the network assessment component, and the determination component are resident upon the device.

25.	(Cancelled)

26.	(Currently Amended)	The processor of claim [[25]]1,
	where a third time separates the first time and the second time.


27.	(Currently Amended)	The processor of claim 6, where the update set comprises a first portion and a second portion, with the first portion being larger than the second portion, the component set comprising:
	an expectation component configured to estimate a connectivity length of time a level of network connectivity will last for the device;
	an estimation component configured to estimate a first download length time of the first portion; and
	a comparison component configured to make a comparison of the connectivity length of time against the first download length time,
	where when the comparison indicates the first download length time is smaller than the connectivity of length time, then the decision component decides download should occur for the first portion before the second portion, 
where the download component is configured to cause download of the first portion to occur before the second portion, and
where the expectation component, the estimation component, and the comparison component are resident upon the device.

28.	(Currently Amended)	The processor of claim 27,
where the comparison is a first comparison,
where the estimation component is configured to estimate a second download length time for the second portion,
where the comparison component is configured to make a second comparison of the connectivity length of time against the second download length time,
where when the first comparison indicates the first download length time is larger than the connectivity length of time and the second comparison indicates the second download length time is smaller than the connectivity length of time, then the decision component decides that download of the second portion should occur, and

	
29.	(Currently Amended)	The processor of claim 27, the component set comprising:
	a monitor component configured to monitor when the device is finished downloading the first portion,
	where the comparison is a first comparison,
where the expectation component is configured to estimate a post-download connectivity length of time a level of network connectivity will last for the device,
where the estimation component is configured to estimate a second download length time for the second portion,
where the comparison component is configured to make a second comparison of the post-download connectivity length of time against the second download length time,
where when the second comparison indicates the second download length time is smaller than the post-download connectivity length of time, then the decision component decides download should occur for the second portion, 
where the download component is configured to cause download of the second portion.

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“an assessment component configured to make a first assessment of a quality of a network connection of the device at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the decision component is configured to decide if a download should occur for a metadata set that instructs how to employ the update set upon the software set,

where the first time is before the second time,
where the first time and the second time do not overlap,
where the first network connection quality threshold is greater than the second network connection quality threshold,
where if the first determination is that the network connection is of the first sufficient quality at the first time, then the decision component decides that the download of the update set should occur,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the decision component decides that the download of the update set should not occur, 
where if the second determination is that the network connection is of the second sufficient quality at the second time, then the decision component decides that the download of the metadata set should occur,
where if the second determination is that the network connection is not of the sufficient quality at the second time, then the decision component decides that the download of the metadata set should not occur." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“an assessment component configured to make a first assessment of a quality of a network connection of the device with the non-transitory computer-readable medium at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the first time is before the second time,
where the first time and the second time do not overlap,

where if the first determination is that the network connection is of the first sufficient quality at the first time, then the access component allows access to the device,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the access component does not allow access to the device, 
where if the second determination is that the network connection is of the second sufficient quality at the second time, then the access component allows access to the device,
where if the second determination is that the network connection is not of the sufficient quality at the second time, then the access component does not allow access to the device,
where in having access to the first patch the device downloads the first patch to itself,
	where the device runs the first software module, and
where the device does not run the second software module.”
as recited in independent claim 9.
The prior art of record does not expressly teach or render obvious the claim features of 
“an assessment component configured to make a first assessment of a quality of a network connection of the device with the non-transitory computer-readable medium at a first time and a second assessment of a quality of the network connection at a second time; and
a determination component configured to make a first determination if the network connection is of a first sufficient quality in relation to a first network connection quality threshold through employment of the first assessment and configured to make a second determination if the network connection is of a second sufficient quality in relation to a second network connection quality threshold through employment of the second assessment,
where the first time is before the second time,
where the first time and the second time do not overlap,
where the first network connection quality threshold is greater than the second network connection quality threshold,
where if the first determination is that the network connection is of the first sufficient quality at the first time, then the access component allows access to the device,
where if the first determination is that the network connection is not of the sufficient quality at the first time, then the access component does not allow access to the device, 

where if the second determination is that the network connection is not of the sufficient quality at the second time, then the access component does not allow access to the device,
where in having access to the first patch the device downloads the first patch to itself,
	where the device runs the first software module,
where the device runs the second software module, and
where the access component is configured to allow access to the first patch without allowing access to the second patch.”
as recited in independent claim 10.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 9 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192